Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9-27, 29-37, 109-111, and 113-118 are pending.
Claims 1, 9, 23, 29, 31, 109, and 113 were amended.
Claims 8, 28, 38-108, and 112 were cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Soltermann as modified by Besnard teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the first actuator is rotatably connected to the column about a first axis and the second actuator is rotatably connected to the column about a second axis, wherein the second axis is orthogonal to the first axis”. Besnard is relied upon to teach making separable an intermediate portion and a mobile support and further teaches an operating table, Marcroft is relied upon to teach actuators with counterbalance assemblies, Pageot is relied upon to teach a carrier and platform. The references previously relied upon for rejections do not remedy the deficiencies of Soltermann. Claim 1 is therefore allowable. Claims 2-7 and 9-22 are also allowed since they require all of the deficiencies of the allowable base claim.
With regards to claim 23, Soltermann as modified by Besnard teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the first actuator is rotatably connected to the column about a first axis and the second actuator is rotatably connected to the column about a second axis, wherein the second axis is orthogonal to the first axis”. Besnard, Marcroft and Pageot do not remedy the deficiencies of Soltermann. Claim 23 is therefore allowable. Claims 24-27 and 29-37 are also allowable since they require all of the limitations of the allowable base claim.
With regards to claim 109, Soltermann as modified by Besnard and further modified by Marcroft teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the first actuator is rotatably connected to the column about a first axis and the second actuator is rotatably connected to the column about a second axis, wherein the second axis is orthogonal to the first axis”. Besnard, Marcroft and Pageot do not remedy the deficiencies of Soltermann. Claim 109 is therefore allowable. Claims 110, 111, and 113-118 are also allowable since they require all of the limitations of the allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/17/2022